DETAILED ACTION
Claims 1-11 are pending.
The Office Action is responsive to the communication filed on 12/23/2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive.  

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The control planner uses the state data and the complexity data to ascertain an updated control parameter” page 6 of Applicant’s response dated 12/23/2021) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner notes that the feature recited above is recited in dependent claim 4 and dependent claim 4 has been indicated as allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 1-3 and 8-11, the applicant argues that the cited references do not teach or suggest the claim limitations with respect to independent claim 1 below.  Dependent claims 2-3 and 8-11 depend, directly or indirectly, from independent claim 1.  The Examiner respectfully disagrees.  The cited prior art describe the claim limitations as briefly outlined below and as described in the rejection of claim 1 below.
capturing state data of the technical system and feeding the state data into the controller, wherein the technical system is controlled by the controller on a basis of the state data in a first control loop using the control method; (Applicant’s arguments are directed to Diao not teaching a first control loop; Examiner respectfully disagrees; Diao describes a flow diagram of a control method for providing constrained optimization as illustrated in figure 4 and as described in paragraph 0071; Diao: “During run-time of the database server system (30), the system output data (system 
capturing complexity data quantifying a present computation complexity for the controller to a control planner, wherein the control planner takes the complexity data as a basis for ascertaining an updated control parameter that renders the control method currently more performant, according to a predefined performance measure, than as a result of a previous control parameter; (Applicant’s arguments are directed to Diao not teaching using a computation complexity to ascertain an updated control parameter; Examiner respectfully disagrees; Diao describes using the workload to build a system model and determining control parameters based on the system model; Diao: “During this time, the workload is monitored to collect data pairs of resource allocations (changes in memory consumer size) and expected benefit for each memory resource consumer (step 50). If sufficient workload does not exist (negative determination in step 50), the workload will continue to be monitored (step 51).” Paragraph 0074; “If sufficient workload is determined to exist (affirmative determination in step 50) (i.e., sufficient data has been collected), the model building 
reconfiguring the controller by the updated control parameter. (Diao: “generating control inputs based on the controller parameters to control the target system” claim 3)
Accordingly, applicant’s arguments are not persuasive since the cited prior art describe the limitations in these claims.

For at least these reasons, the rejection of the claims is maintained.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by U.S. Patent Application Publication No. 2005/0268063 (Diao).


Claim 1:
The cited prior art describes a computer-implemented method for controlling a technical system, wherein (Diao: “The present invention relates generally to performance and systems management for providing online optimization under constraint in a dynamic on-demand computing environment and, in particular, systems and methods for implementing adaptive regulatory control in a dynamic computing environment for optimizing the performance and/or utilization of constrained resources in the dynamic computing environment.” Paragraph 0001)
providing a controller, a control method of which is configurable by a control parameter; (Diao: “FIG. 3 depicts an exemplary embodiment of a memory tuner (33) that implements a dual control architecture comprising: (i) an adaptive (self-tuning) regulatory control system that is based on, for example, a model-based linear regulatory control scheme (such as explained above with reference to FIG. 2), which enables on-line (run-time) modeling of a target system (plant) and system model validation for adapting to workload variations; and (ii) a default heuristic control scheme (e.g., fixed step/greedy control), which executes during initial run-time of the system (30) before a system model is built and validated, or at any other time when the model-based control scheme is not active.” Paragraph 0061)
capturing state data of the technical system and feeding the state data into the controller, wherein the technical system is controlled by the controller on a basis of the state data in a first control loop using the control method; (Diao: “During run-time of the database server system (30), the system output data (system performance metrics, such as response time benefit) for each memory resource consumer (e.g., memory pool) is measured and collected (step 42). As noted above, the memory statistics collector (34) reports performance metric values to the model builder (36).” Paragraph 0071; “After the system model is constructed, the model accuracy will be verified (step 44) and depending on the verification results, control actions will be computed (step 45) for changing memory resource allocations using either the default heuristic control scheme or a model-based adaptive regulatory control scheme. The control actions are executed to operate the target system (step 46).” Paragraph 0073)
capturing complexity data quantifying a present computation complexity for the controller to a control planner, wherein the control planner takes the complexity data as a basis for ascertaining an updated control parameter that renders the control method currently more performant, according to a predefined performance measure, (Diao: “During this time, the workload is monitored to collect data pairs of resource allocations (changes in memory consumer size) and expected benefit for each memory resource consumer (step 50). If sufficient workload does not exist (negative determination in step 50), the workload will continue to be monitored (step 51).” Paragraph 0074; “If sufficient workload is determined to exist (affirmative determination in step 50) (i.e., sufficient data has been collected), the model building process continues with constructing a modeling data set using the collected data (step 52) and building the system model based on the modeling data set (step 53).” Paragraph 0075; “optimizing allocation and/or performance of a constrained resource in the dynamic computing system using an adaptive regulatory control process” claim 1; “determining controller parameters based on the system model to implement a feedback controller” claim 3; “9. The method of claim 1, wherein optimizing comprises allocating a system resource among a plurality of resource consumers of the dynamic computing system to maximize performance of the dynamic computing system subject to the constraint that amount of the resource to be allocated is fixed.” Claim 9)
reconfiguring the controller by the updated control parameter. (Diao: “generating control inputs based on the controller parameters to control the target system” claim 3)

Claim 2:
(Diao: “During this time, the workload is monitored to collect data pairs of resource allocations (changes in memory consumer size) and expected benefit for each memory resource consumer (step 50).” Paragraph 0074)

Claim 3:
The cited prior art describes the method as claimed in claim 1, wherein the capturing of the complexity data, the ascertaining of the updated control parameter and the reconfiguring of the controller are performed in a second control loop. (Diao: “During this time, the workload is monitored to collect data pairs of resource allocations (changes in memory consumer size) and expected benefit for each memory resource consumer (step 50). If sufficient workload does not exist (negative determination in step 50), the workload will continue to be monitored (step 51).” Paragraph 0074; “If sufficient workload is determined to exist (affirmative determination in step 50) (i.e., sufficient data has been collected), the model building process continues with constructing a modeling data set using the collected data (step 52) and building the system model based on the modeling data set (step 53).” Paragraph 0075; “optimizing allocation and/or performance of a constrained resource in the dynamic computing system using an adaptive regulatory control process” claim 1; “determining controller parameters based on the system model to implement a feedback controller” claim 3; “9. The method of claim 1, wherein optimizing comprises allocating a system resource among a plurality of resource consumers of the dynamic computing system to maximize performance of the dynamic computing system subject to the constraint that amount of the resource to be allocated is fixed.” Claim 9; “generating control inputs based on the controller parameters to control the target system” claim 3)

Claim 9:
The cited prior art describes a control device for controlling a technical system configured to perform a method as claimed in claim 1. (Diao: “a control system to control allocations of the system resource to the resource consumers using an adaptive regulatory controller that optimizes the resource allocations to the resource consumers subject to a constraint” paragraph 0013; see the memory tuner 33 as illustrated in figure 3; “The present invention relates generally to performance and systems management for providing online optimization under constraint in a dynamic on-demand computing environment and, in particular, systems and methods for implementing adaptive regulatory control in a dynamic computing environment for optimizing the performance and/or utilization of constrained resources in the dynamic computing environment.” Paragraph 0001)

Claim 10:
The cited prior art describes a computer program product, comprising a computer readable hardware storage device having computer readable program code stored therein, said program code executable by a processor of a computer system to implement a method configured to perform a method as claimed in claim 1. (Diao: “It is to be understood that the systems and methods described herein in accordance with the present invention may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Preferably, the present invention is implemented in software comprising program instructions that are tangibly embodied on one or more program storage devices (e.g., hard disk, magnetic floppy disk, RAM, CD ROM, DVD, ROM and flash memory), and executable by any device or machine comprising suitable architecture.” Paragraph 0027)

Claim 11:
The cited prior art describes a computer-readable storage medium having a computer program product as claimed in claim 10. (Diao: “It is to be understood that the systems and methods described herein in accordance with the present invention may be implemented in various forms of hardware, software, firmware, special purpose processors, or a combination thereof. Preferably, the present invention is implemented in software comprising program instructions that are tangibly embodied on one or more program storage devices (e.g., hard disk, magnetic floppy disk, RAM, CD ROM, DVD, ROM and flash memory), and executable by any device or machine comprising suitable architecture.” Paragraph 0027)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0268063 (Diao) in view of U.S. Patent Application Publication No. 2020/0019129 (Sircar).


Claim 8:
Diao does not explicitly describe temporally extrapolating state data as described below.  However, Sircar teaches the temporally extrapolating state data as described below.  
The cited prior art describes the method as claimed in claim 1, wherein the controller temporally extrapolates state data and controls the technical system on the basis of the temporally extrapolated state data. (Sircar: “For example, the data collector 450 may extrapolate or interpolate time series to obtain additional samples of the time series, and store the additional samples by the memory 440.” Paragraph 0059; “The device controller may be configured to automatically configure the device according to the future event and the first time, at which the future event is predicted to occur.” Paragraph 0017)
One of ordinary skill in the art would have recognized that applying the known technique of Diao, namely, optimizing control, with the known techniques of Sircar, namely, using time series analysis for a control system, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Diao to generate control inputs based on performance metrics for resource allocation with the teachings of Sircar to use time series data for controlling a system would have been recognized by those of ordinary skill in the art as resulting in an improved control system.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2019/0038244 (Flohr) describes extrapolating a temporally variable parameter.  Flohr does not teach or suggest using present computation complexity to update a control parameter.
                                                                                                                                                                                Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851. The examiner can normally be reached Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/Christopher E. Everett/            Primary Examiner, Art Unit 2116